        2:19-cv-03221-DCN           Date Filed 11/15/19      Entry Number 4        Page 1 of 16




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

 KENNETH PRIVETTE,                                       §
 Individually and on behalf                              §     Civil Action No. 2:19-cv-3221-DCN
 of all others similarly situated                        §
                                                         §
         Plaintiff,                                      §     JURY TRIAL DEMANDED
                                                         §
 v.                                                      §     COLLECTIVE ACTION
                                                         §     PURSUANT TO 29 U.S.C § 216(b)
 WASTE PRO OF NORTH CAROLINA, INC.                       §
                                                         §
             Defendant.                                  §


                  FOURTH AMENDED COLLECTIVE ACTION COMPLAINT

        Plaintiff Kenneth Privette, individually and on behalf of all other similarly situated individuals

(“Plaintiff and the Putative Class Members”), by and through undersigned counsel, brings suit against

Defendant Waste Pro of North Carolina, Inc. (“Waste Pro”) as a collective action pursuant to the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–19.

                                           INTRODUCTION

        1.       The FLSA is designed to eliminate “labor conditions detrimental to the maintenance of

the minimum standard of living necessary for health, efficiency and general well-being of workers.” 29

U.S.C. § 202(a). To achieve its purposes, the FLSA requires three things. First, the FLSA requires payment

of minimum wages. 29 U.S.C. § 206(a). Second, the FLSA requires overtime pay for covered employers

whose employees work in excess of 40 hours per workweek. 29 U.S.C. 207(a). And third, the FLSA

establishes minimum recordkeeping requirements for covered employers. 29 U.S.C. § 211(a); 29 U.S.C §

516.2(a)(7).

        2.       Plaintiff, and other current and former similarly situated employees, are Waste Disposal

Drivers for Waste Pro who were paid on a purported job/day rate for work performed. Due to the

Defendant’s policies and procedures, Plaintiff and the Putative Class Members were deprived of wages
         2:19-cv-03221-DCN          Date Filed 11/15/19        Entry Number 4         Page 2 of 16




for hours actually worked. Specifically, Defendant did not pay a true day rate for any and all hours

worked in a given day, but placed limitations on the number of hours worked before the day rate was

paid. Further, Defendant also coupled the day rate with “other forms of compensation.” Therefore,

Defendant violated the FLSA in both its calculation of the prevailing hour rate and only paying its

employees, including Plaintiff and the Putative Class Members, “half-time” for all hours worked over

forty (40) in a given workweek.

         3.     Additionally, Plaintiff and the Putative Class Members and others who were similarly

situated were deprived of wages for hours actually worked by the Defendant’s common policy to

encourage and require them to perform pre-shift and post-shift duties while not clocked in. Defendant

also automatically deducted thirty (30) minutes for lunch breaks during which Defendant knew Plaintiff,

and other similarly situated waste disposal drivers, regularly performed work.

         4.     Plaintiff Kenneth Privette brings this action individually and on behalf of all other

similarly situated current and former non-exempt Waste Disposal Drivers who were paid a day rate and

who have been employed by Defendant Waste Pro (“Putative Class Members”), at any time from

September 29, 2014 through the final disposition of this matter, and have timely filed consent forms to

join this collective action. These class members should be informed of the pendency of this action and

apprised of their rights.

                                              PARTIES

          5.    Plaintiff Privette is an individual residing at 10378 Singletree Lane, Davidson, North

Carolina 28036 and worked at Waste Pro’s facility in Concord, North Carolina within the relevant three-

year period. Plaintiff Privette’s written consent to be a plaintiff in this action is already on file with the

Court.

          6.    The FLSA Collective Members include Waste Pro’s respective non-exempt Waste

Disposal Drivers who performed the same or similar work as Plaintiff Privette and were subjected to the



Fourth Amended Complaint                                                                         Page 2 of 16
        2:19-cv-03221-DCN          Date Filed 11/15/19         Entry Number 4       Page 3 of 16




same or similar payment policies as Plaintiff at any time from September 29, 2014, through the final

disposition of this matter.

         7.     Defendant Waste Pro of North Carolina, Inc. (“Waste Pro”) is a for-profit corporation

organized under the laws of the State of North Carolina. Defendant Waste Pro is a covered employer

under the FLSA and acted as such in relation to Plaintiff Privette and the Putative Class Members it

employed. This Defendant has been served and has appeared.

                                   JURISDICTION AND VENUE

        8.      This Court has subject matter jurisdiction over the FLSA claim pursuant to 28 U.S.C. §

1331 as this is an action arising under 29 U.S.C. §§ 201–19.

        9.      This Court has personal jurisdiction over Defendant Waste Pro because it has appeared

herein and has not challenged personal jurisdiction.

        10.     Venue is proper in the District of South Carolina because this is a judicial district where

a substantial part of the events or omissions giving rise to the claims occurred.

        11.     Specifically, Waste Pro has maintained a working presence throughout South Carolina.

        12.     Venue is proper in this District pursuant to 28 U.S.C. § 1391.

                                          FLSA COVERAGE

        13.     At all material times, Defendant has been an employer within the meaning of section

203(d) of the FLSA, which is defined to include any person acting directly or indirectly in the interest of

an employer in relation to an employee. 29 U.S.C. § 203(d).

        14.     At all material times, Defendant has been an enterprise in commerce or in the production

of goods for commerce within the meaning of section 203(s)(l) of the FLSA because it has had and

continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

        15.     At all material times, Plaintiff and the FLSA Collective Members are (or were) employees

who engaged in commerce or in the production of goods for commerce as to their employment with

Waste Pro as required by sections 206 and 207 of the FLSA. 29 U.S.C. §§ 206–07.

Fourth Amended Complaint                                                                       Page 3 of 16
        2:19-cv-03221-DCN           Date Filed 11/15/19      Entry Number 4       Page 4 of 16




        16.     At all material times, Defendant has had, and continues to have, an annual gross business

volume in excess of the statutory standard of $500,000.00.

        17.     During Plaintiff’s employment with Waste Pro, Defendant employed at least two

employees who handled goods, materials and supplies which travelled in interstate commerce, such as

the waste disposal trucks and other items used to run the business.

        18.     Therefore, at all material times relevant to this action, Defendant Waste Pro constituted

an enterprise covered by the FLSA, and as defined by 29 U.S.C. §§ 203(r) and 203(s).

                                         WAGE VIOLATIONS

        19.     Defendant’s compensation policy violated, and continues to violate, the FLSA by failing

to pay its employees, including Plaintiff and the Putative Class Members, time and one-half for each hour

worked in excess of 40 hours per workweek.

        20.     Further, Defendant has improperly calculated its employees’ regular rate resulting in

further miscalculation of Plaintiff and the Putative Class Members’ overtime pay. Specifically, Plaintiff

and the Putative Class Members should have received overtime compensation at a rate not less than one

and one-half times their true regular rate.

        21.     Plaintiff and the Putative Class Members were (and continue to be) paid under a

purported day rate plan—that is, they were supposed to be paid for each day worked regardless of the

number of hours worked each day. See 29 C.F.R. § 778.112.

        22.     Defendant violated the day rate regulation in a number of different ways. Specifically,

Plaintiff and the Putative Class Members were compensated by Waste Pro with a day rate as well as other

forms of compensation. These other forms of compensation are not in compliance with the day rate

provision of 29 C.F.R. § 778.112 and ultimately result in a miscalculation of Plaintiff and the Putative

Class Members’ regular rate and resulting overtime compensation. These other forms of compensation

(helper pay and safety bonuses) may vary by name and amount, but nevertheless have the same overall



Fourth Amended Complaint                                                                     Page 4 of 16
        2:19-cv-03221-DCN           Date Filed 11/15/19         Entry Number 4          Page 5 of 16




effect of invalidating Defendant’s attempt to categorize and compensate its employees, including Plaintiff

and the Putative Class Members, under the day rate provision permitted by 29 C.F.R. § 778.112.

        23.     Additionally, Plaintiff and the Putative Class Members did not receive their full day rate

if they did not work a full day. This is a blatant violation of the day rate provision of 29 C.F.R. § 778.112.

Indeed, a day rate plan can only be valid if an employee is paid a flat sum for a day’s work without regard

to the number of hours worked in the day. 29 C.F.R. § 778.112 (emphasis added). Because Plaintiff

and the Putative Class Members are not paid a flat sum for a day’s work without regard to the number

of hours worked in the day, they are not paid under a “day rate” plan and Defendant cannot avail

themselves of such a pay system.

        24.     Waste Pro also violated and continues to violate the FLSA by permitting and encouraging

its respective employees, including Plaintiff and the Putative Class Members, to perform pre-trip and

post-trip work duties off the clock—that is, work without pay.

        25.     Waste Pro also violated and continues to violate the FLSA by deducting 30-minute meal

periods from its respective employees’ hours worked, including Plaintiff and the Putative Class Members’

daily hours worked, despite knowing that Plaintiff and the FLSA Collective Members routinely worked

throughout their designated 30-minute meal periods.

        26.     At all times relevant to this action, Waste Pro failed to comply with the FLSA because it

made no provision to properly pay its respective employees, including Plaintiff and the Putative Class

Members, for all hours worked or at the correct prevailing rate.

                             COLLECTIVE ACTION ALLEGATIONS

        27.     Plaintiff brings this action as a collective action on behalf of a class of individuals similarly

situated. Specifically, Plaintiff brings these claims under the Fair Labor Standards Act as a collective

action and will request the Court to grant conditional certification under 29 U.S.C. § 216(b), and to order




Fourth Amended Complaint                                                                            Page 5 of 16
        2:19-cv-03221-DCN          Date Filed 11/15/19      Entry Number 4         Page 6 of 16




notices to potential opt-in individuals who are or were employed by Defendant Waste Pro as Waste

Disposal Drivers within three (3) years prior to the commencement of this lawsuit (the “FLSA Class”).

       28.     Potential opt-in members of the collective action are similarly situated to Plaintiff. They

all held the same job positions and had substantially similar job requirements and pay provisions with

Waste Pro. They are or were subject to the same common practices, policies, and plans of Defendant.

They all suffered damages in the nature of lost overtime and other wages resulting from the wrongful

conduct of their employer, Waste Pro.

                                        ADDITIONAL FACTS

       29.     Defendant provides waste disposal and recycling services to residential and commercial

clients in North Carolina.

       30.     Defendant’s Waste Disposal Drivers, including Plaintiff and the Putative Class Members,

all drove assigned routes to collect and dispose of residential or commercial waste and/or recyclable

materials for Defendant’s customers throughout the North Carolina.

       31.     Defendant’s Waste Disposal Drivers are all non-exempt employees under the FLSA.

       32.     Plaintiff Privette was employed as a non-exempt Waste Disposal Driver at Waste Pro’s

facility in Concord, North Carolina from September 2013 through April 2016 and from May 2016

through November 2016.

       33.     Plaintiff Privette was compensated on a purported job/day rate determined by the

number of hours worked in a day.

       34.     Plaintiff Privette did not receive the proper amount of overtime compensation for all

hours worked in excess of forty (40) hours per workweek.




Fourth Amended Complaint                                                                      Page 6 of 16
         2:19-cv-03221-DCN                Date Filed 11/15/19            Entry Number 4             Page 7 of 16




         35.       The Putative Class Members are (or were) non-exempt Waste Disposal Drivers for Waste

Pro for the 3-year period preceding the filing of the Original complaint through the final disposition of

this matter.1

         36.       None of the FLSA exemptions relieving a covered employer of the statutory duty to pay

employees overtime at one and one-half times the regular rate of pay apply to Defendant, Plaintiff or the

Putative Class Members.

         37.       Plaintiff and the Putative Class Members are similarly situated with respect to their job

duties, their pay structure and, as set forth below, the policies of Defendant resulting in FLSA violations.

         38.       Plaintiff and the Putative Class Members were (and are) required to work overtime hours

when requested by Defendant, and were (and are) subject to potential disciplinary action for refusing to

work overtime.

         39.       Plaintiff and the Putative Class Members regularly worked (or work) over forty (40) hours

in a workweek as Waste Disposal Drivers.

         40.       Defendant compensated Plaintiff and Putative Class Member on a purported job/day

rate, in addition to other forms of compensation. These other forms of compensation are not in

compliance with the day and job rate provisions of 29 C.F.R. § 778.112 and ultimately result in a

miscalculation of Plaintiff’s and the Putative Class Members’ regular rate and resulting overtime

compensation. These other forms of compensation (help pay, bonus pay, and safety bonus) may vary by

name and amounts, but nevertheless have the same overall effect in invalidating Defendant’s attempt to

categorize and compensate Plaintiff and the Putative Class Members under the pay provision permitted

by 29 C.F.R. § 778.112.

         41.       Additionally, Defendant would only pay a purported “day rate” to Plaintiff and the

Putative Class Members if they worked a preset number of hours per day. If the designated number of


          1 The Original Complaint was filed at Docket Entry 1 in the related case, Hansen v. Waste Pro of South Carolina, Inc.,

Civil Action No. 2:17-cv-2645 (D.S.C.).

Fourth Amended Complaint                                                                                         Page 7 of 16
        2:19-cv-03221-DCN           Date Filed 11/15/19       Entry Number 4         Page 8 of 16




hours were not worked by the Plaintiff or the Putative Class Members, then they did not receive the full

day rate. This is a blatant violation of the day rate provision of 29 C.F.R. § 778.112.

        42.     Indeed, a day rate plan can only be valid if an employee is paid a flat sum for a day’s work

without regard to the number of hours worked in the day. 29 C.F.R. § 778.112 (emphasis added).

Because Plaintiff and the Putative Class Members are not paid a flat sum for a day’s work without regard

to the number of hours worked in the day, they are not paid under a true “day rate” plan and Defendant

cannot avail itself of such a pay system.

        43.     Defendant’s calculation of its employees’ regular rate of pay, including that of Plaintiff

and the Putative Class Members, does not comply with the FLSA.

        44.     Defendant paid its respective employees, including Plaintiff and the Putative Class

Members, one-half of the regular rate of each hour worked over 40 hours in a workweek.

        45.     Defendant paid the respective employees, including Plaintiff and the Putative Class

Members a day rate, plus other forms of compensation for services.

        46.     In addition to the day rate that Defendant paid its employees, including Plaintiff and the

Putative Class Members, Defendant compensated Plaintiff and the Putative Class Members for the same

type of work that they normally performed on an hourly basis. For example, if Plaintiff and the Putative

Class Members completed their assigned routes for the day, they would be asked to help other drivers

with their incomplete routes. Generally, when Defendant paid Plaintiff and the Putative Class Members

on an hourly basis, as opposed to a daily basis, they referred to these hourly payments as “help pay”.

        47.     Defendant also compensated its employees, including Plaintiff and the Putative Class

Members, on a basis other than the daily rate basis for what Defendant categorized as “bonus pay”,

“incentive pay”, “extra pay” and “miscellaneous pay”.

        48.     In the event that Defendant’s waste disposal drivers, including Plaintiff and the Putative

Class Members, finished their route for the day early or needed to work for only half of the day,



Fourth Amended Complaint                                                                        Page 8 of 16
        2:19-cv-03221-DCN          Date Filed 11/15/19        Entry Number 4         Page 9 of 16




Defendant⎯at least sometimes⎯did not pay them the day rate, but rather compensated them on an

hourly basis and in a lesser amount than the day rate.

       49.     Defendant also compensated its employees, including Plaintiff and the Putative Class

Members, with a form of incentive pay for completing a certain amount of time without any accidents.

Defendant paid a non-discretionary safety bonus that would be paid to Plaintiff and the Putative Class

Members on a weekly basis.

       50.     Plaintiff and the Putative Class Members were hired to work a regular workweek

consisting of forty (40) hours per workweek, and it was the Plaintiff’s understanding that their wages

would compensate them for forty (40) hours. Further, the day rates were based upon an eight (8) hour

day and approximated the hourly rates that prevailed in the market for the type of work performed by

Plaintiff and the Putative Class Members.

       51.     Plaintiff and the Putative Class Members regularly worked over forty (40) hours in a

workweek as Waste Disposal Drivers.

       52.     In calculating its employees’ overtime pay rates, including that of Plaintiff and the Putative

Class Members, Defendant did so by dividing the total amount of compensation (both day rate and

additional compensation) by the total hours worked in the workweek.

       53.     Defendant’s calculations of Plaintiff’s and the Putative Class Members’ regular rates of

pay does not comply with the FLSA.

       54.     Defendant did not pay Plaintiff or the Putative Class Members time and one-half for

hours worked over forty (40) hours in a workweek. Instead, Defendant utilized the “fluctuating work

week” method to pay employees only half-time for hours worked over forty (40) hours in a workweek.

       55.     The FLSA requires non-exempt employees, like Plaintiff and the Putative Class Members

to be compensated for overtime work at the mandated overtime pay rate.




Fourth Amended Complaint                                                                        Page 9 of 16
       2:19-cv-03221-DCN           Date Filed 11/15/19      Entry Number 4       Page 10 of 16




        56.     Plaintiff and the Putative Class Members were entitled to receive time and one-half

compensation for all hours worked over forty (40) hours in a workweek.

        57.     The payment scheme used by the Defendant to its employees. including Plaintiff and the

Putative Class Members, did not comply with the FLSA.

        58.     Defendant violated and continues to violate the FLSA by failing to pay its Waste Disposal

Drivers, including Plaintiff and the Putative Class Members, time and one-half for each hour worked in

excess of forty (40) hours per workweek.

        59.     As Defendant’s employees, Plaintiff and the Putative Class Members were subjected to

the same or a substantially similar payment scheme, as described above.

        60.     On several occasions, Plaintiff and other similarly situated drivers complained to

management that their overtime was not being calculated correctly and pleaded with them to correct it.

        61.     In response to Plaintiff’s and other similarly situated drivers’ complaints, Waste Pro’s

management told Plaintiff and other drivers that they were paid “Chinese overtime,” that paying only

“Chinese overtime” was a corporate-wide policy, and that Defendant would not pay them overtime at

the regular rate of one and one half times their pay.

        62.     Plaintiff was required to perform necessary and integral work for Defendant while not

clocked in, or otherwise off the clock.

        63.     The off the clock work usually occurred prior to the Plaintiff’s daily driving routes and

after the routes or any helper routes were completed at the end of the day.

        64.     Further, Plaintiff and the Putative Class Members were subjected to automatic deductions

for 30-minute meal period, despite Waste Pro’s knowledge that its employees routinely worked

throughout their designated thirty (30) minute meal periods.

        65.     Defendant is aware that Plaintiff and the Putative Class Members regularly worked

through their 30-minute meal periods.



Fourth Amended Complaint                                                                    Page 10 of 16
       2:19-cv-03221-DCN         Date Filed 11/15/19          Entry Number 4     Page 11 of 16




       66.     Defendant’s systematic deduction of the thirty (30) minute meal period from hours

worked in excess of forty (40) hours per workweek deprived Plaintiff and the Putative Class Members of

overtime pay in violation of the FLSA.

       67.     Plaintiff and the Putative Class Members were subjected to the same or a substantially

similar policy, practice, or scheme of having the 30-minute meal period deducted from their on-the clock

time, as described above.

       COUNT I – RECOVERY OF OVERTIME COMPENSATION (29 U.S.C. § 207)

       68.     Plaintiff and the Putative Class Members incorporate by reference all preceding

paragraphs as though fully and completely set forth herein.

       69.     Defendant’s practice of failing to pay its Waste Disposal Drivers time-and-a-half rate for

hours in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

       70.     None of the exemptions provided by the FLSA regulating the duty of employers to pay

overtime at a rate not less than one and one-half times the regular rate at which its employees are

employed are applicable to Defendant or Plaintiff and the Putative Class Members.

       71.     Defendant failed to keep adequate records of Plaintiff and the Putative Class Members’

work hours and pay in violation of section 211(c) of the FLSA. 29 U.S.C. § 211(c).

       72.     Federal law mandates that an employer is required to keep for three (3) years all payroll

records and other records containing, among other things, the following information:

               a.      The time of day and day of week on which the employees’ work week begins;

               b.      The regular hourly rate or pay for any workweek in which overtime

                       compensation is due under Section 7(a) of the FLSA;

               c.      An explanation of the basis of pay by indicating the monetary amount paid on a

                       per hour, per day, per week, or other basis;

               d.      The amount and nature of each payment which, pursuant to section 7(e) of the

                       FLSA, is excluded from the “regular rate”;

Fourth Amended Complaint                                                                    Page 11 of 16
       2:19-cv-03221-DCN            Date Filed 11/15/19         Entry Number 4      Page 12 of 16




                e.       The hours worked each workday and total hours worked each workweek;

                f.       The total daily or weekly straight time earnings or wages due for hours worked

                         during the workday or workweek, exclusive or premium overtime compensation;

                g.       The total premium for overtime hours. This amount excludes the straight-time

                         earnings for overtime hours recorded under this section;

                h.       The total additions to or deductions from wages paid each pay period including

                         employee purchase orders or wage assignments;

                i.       The dates, amounts, and nature of the items which make up the total additions

                         and deductions;

                j.       The total wages paid each pay period; and

                k.       The date of payment and the pay period covered by payment.

29 C.F.R. §§ 516.2, 516.5.

        73.     Defendant has not complied with federal law and has failed to maintain such records as

required for Plaintiff and Putative Class Members. Because Defendant’s records are inaccurate and/or

inadequate, Plaintiff and the Putative Class Members can meet their burden under the FLSA by proving

that they, in fact, performed work for which they were improperly compensated, and produce sufficient

evidence to show the amount and extent of the work “as a matter of a just and reasonable inference.”

See, e.g., Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946).

        74.     Defendant’s failure to properly compensate its employees at a rate of at least one and

one-half times their regular rate of pay for all hours worked in excess of forty (40) hours in a workweek,

results from Defendant’s common day rate payment policy or practice that applies to all similarly- situated

employees.

        75.     Defendant knowingly, willfully, or with reckless disregard carried out its illegal pattern or

practice of failing to pay overtime compensation correctly as to Plaintiff and Putative Class Members.



Fourth Amended Complaint                                                                       Page 12 of 16
       2:19-cv-03221-DCN           Date Filed 11/15/19       Entry Number 4         Page 13 of 16




        76.     Specifically, despite the fact that numerous Waste Disposal Drivers brought Defendant’s

aforementioned illegal policies and FLSA violations to Defendant’s attention throughout their

employment, Defendant refused to pay Plaintiff and the Putative Class Members their proper

compensation as required by the FLSA.

        77.     Defendant did not act in good faith or reliance upon any of the following in formulating

its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. §§ 201-219, (c) Department of Labor Wage &

Hour Opinion Letters or (d) the Code of Federal Regulations.

        78.     Accordingly, Plaintiff and the Putative Class Members bring this cause of action under

section 216(b) of the FLSA, which allows them to recover all unpaid overtime compensation to which

they are entitled, but have not been paid, for the 3-year period preceding the filing of this complaint

through the final disposition of this matter. 29 U.S.C. § 216(b).

        79.     Plaintiff and the Putative Class Members contend that Defendant’s conduct in violating

the FLSA is willful. Accordingly, Plaintiff and the Putative Class Members seek recovery of all unpaid

overtime compensation to which they are entitled, but have not been paid, for the three years preceding

the filing of this complaint through the final disposition of this matter. 29 U.S.C. § 216(b).

        80.     Due to the willful nature of Defendant’s conduct, Plaintiff and the Putative Class

Members seek to recover, as liquidated damages, an amount equal to unpaid overtime wages for the 3-

year period preceding the filing of this complaint through the final disposition of this matter—that is, the

same period for which unpaid overtime damages are sought. 29 U.S.C. § 216(b).

                                        PRAYER FOR RELIEF

         Plaintiff Privette, individually, and behalf of all other similarly situated persons, respectfully

 request that this Court enter judgment against the Defendant:

                a.      For an Order recognizing this proceeding as a collective action pursuant to

                        Section 216(b) of the FLSA and requiring Defendant to provide the names,



Fourth Amended Complaint                                                                         Page 13 of 16
      2:19-cv-03221-DCN         Date Filed 11/15/19       Entry Number 4        Page 14 of 16




                     addresses, e-mail addresses, telephone numbers, and social security numbers of

                     all Putative Class Members;

              b.     For an Order approving the form and content of a notice to be sent to all potential

                     collective action members advising them of the pendency of this litigation and of

                     their rights with respect thereto;

              c.     For a declaratory judgment that Defendant has willfully and in bad faith violated

                     the overtime wage provisions of the FLSA, and have deprived Plaintiff and the

                     Putative Class Members of their rights to such compensation;

              d.     For an Order requiring Defendant to provide a complete and accurate accounting

                     of all overtime wages to which Plaintiff and all Putative Class Members;

              e.     For an Order awarding Plaintiff (and those who have joined in the suit) back

                     wages that have been improperly withheld;

              f.     For an Order pursuant to Section 16(b) of the FLSA finding Defendant liable for

                     unpaid back wages due to Plaintiff (and those who have joined in the suit), and

                     for liquidated damages equal in amount to the unpaid compensation found due

                     to Plaintiff (and those who have joined in the suit);

              g.     For an Order awarding Plaintiff (and those who have joined in the suit) the costs

                     of this action;

              h.     For an Order awarding Plaintiff (and those who have joined in the suit) attorneys’

                     fees;

              i.     For an Order awarding Plaintiff (and those who have joined in the suit) pre-

                     judgment and post-judgment interest at the highest rates allowed by law;

              j.     For an Order awarding Plaintiff a service award as permitted by law;

              k.     For an Order granting such other and further relief as may be necessary and
                     appropriate.



Fourth Amended Complaint                                                                   Page 14 of 16
      2:19-cv-03221-DCN    Date Filed 11/15/19     Entry Number 4          Page 15 of 16




Date: November 15, 2019              Respectfully submitted by:


                                     LE CLERCQ LAW FIRM, P.C.

                                     By: /s/ Ben Whaley Le Clercq
                                     Ben Whaley Le Clercq, Esq.
                                     Fed. Bar # 7453
                                     708 S. Shelmore Suite 202
                                     Mt. Pleasant, SC 29464
                                     (843) 722-3523
                                     ben@leclercqlaw.com

                                     And

                                     MORGAN & MORGAN, P.A.

                                     C. Ryan Morgan, Esq.
                                     FBN 0015527
                                     N. Orange Ave., 16th Floor
                                     P.O. Box 4979
                                     Orlando, FL 32802-4979
                                     Telephone:     (407) 420-1414
                                     Facsimile:     (407) 867-4791
                                     Email: rmorgan@forthepeople.com
                                     Admitted pro hac vice

                                     Paul M. Botros, Esq. FBN 0063365
                                     600 N. Pine Island Road. Suite 400
                                     Plantation, FL 33324
                                     Telephone:     (954) 327-5352
                                     Facsimile:     (954) 327-3017
                                     Email: pbotros@forthepeople.com
                                     Admitted pro hac vice

                                     Trial Counsel for Plaintiff and Putative Class Members

                                     And

                                     ANDERSON ALEXANDER, PLLC

                                     Austin W. Anderson, Esq.
                                     Texas Bar No. 24045189
                                     austin@a2xlaw.com
                                     Admitted pro hac vice

                                     Clif Alexander, Esq.
                                     Texas Bar No. 24064805

Fourth Amended Complaint                                                               Page 15 of 16
       2:19-cv-03221-DCN          Date Filed 11/15/19      Entry Number 4        Page 16 of 16




                                                clif@a2xlaw.com
                                               819 N. Upper Broadway
                                               Corpus Christi, Texas 78401
                                               Telephone: (361) 452-1279
                                               Facsimile: (361) 452-1284
                                               Admitted pro hac vice

                                               ATTORNEYS IN CHARGE FOR PLAINTIFF
                                               AND PUTATIVE CLASS MEMBERS



                                   CERTIFICATE OF SERVICE

       I hereby certify that on November 15, 2019, I electronically filed the foregoing document with

the clerk of the court for the U.S. District Court, District of North Carolina, using the electronic case

filing system of the court. The electronic case filing system sent a “Notice of Electronic Filing” to the

attorneys of record who have consented in writing to accept this Notice as service of this document by

electronic means.



                                               /s/ Ben Whaley Le Clercq
                                               Ben Whaley Le Clercq, Esq.




Fourth Amended Complaint                                                                    Page 16 of 16
